EXHIBIT 10.6


AMENDMENT NO. 1 TO
KEYSTONE NAZARETH BANK & TRUST COMPANY
TRUSTEE AND EXECUTIVE DEFERRED COMPENSATION PLAN




THIS AMENDMENT NO. 1 (this “Amendment”) to the Keystone Nazareth Bank & Trust
Company Trustee and Executive Deferred Compensation Plan (the “Plan”) is made
and entered into effective as of November 15, 2007 by Keystone Nazareth Bank &
Trust Company (the “Bank”).


RECITALS:


WHEREAS, Keystone Savings Bank converted from mutual to stock form and merged
with First Colonial Group in October 2003;


WHEREAS, Keystone Nazareth Bank & Trust Company, as successor to Keystone
Savings Bank, desires to amend the Plan to ensure that the Plan complies with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);


WHEREAS, the Plan was previously frozen so that no new deferral elections could
be made with respect to compensation to be earned on or after January 1, 2006;
and


WHEREAS, pursuant to Section 11.1 of the Plan, the Board may amend the Plan from
time to time;


NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Board hereby amends the Plan as follows:


Section 1. References to Keystone Savings Bank.  All references to Keystone
Savings Bank in the Plan are hereby changed to Keystone Nazareth Bank & Trust
Company.


Section 2. References to Trustee.  All references to Trustee in the Plan are
hereby changed to Director.


Section 3. Amendment to Article 2.0 of the Plan.  Article 2.0 of the Plan is
hereby amended to add a new Section 2.2 at the end thereof to read in its
entirety as follows:


 
2.2
Freezing of the Plan.  Notwithstanding any provision in this Plan to the
contrary, no new Participants shall be entitled to participate in the Plan after
December 31, 2005, and no compensation to be earned on or after January 1, 2006
may be deferred under this Plan.”



Section 4. Amendment to Sections 6.1, 6.2, 6.3, 6.4 and 6.5 of the
Plan.  Sections 6.1 through 6.5 of the Plan are hereby amended to read in their
entirety as follows:

1

--------------------------------------------------------------------------------


 
"
6.1
Generally.  An election to defer compensation must be received by the Committee
prior to the date specified in this Section 6.0 of the Plan (“Deferral
Election”).  Any elections to defer compensation must be made on or prior to the
December 31st preceding the calendar year in which such income shall be earned,
subject to the exception provided in Section 6.2 of the Plan (the “Elected
Contribution Amount”).  Under no circumstances may (i) a Participant defer
compensation to which the Participant has already attained, at the time of the
deferral, a legally enforceable right to receive such compensation, or (ii)
defer any compensation earned on or after January 1, 2006.



 
6.2
New Participant. Notwithstanding anything in the Plan to the contrary, in the
case of the first year in which a Participant becomes eligible to participate in
the Plan, elections to defer compensation may be made for services to be
performed subsequent to the election within thirty (30) days of the date the
Participant first becomes eligible to participate in this Plan, with such
elections in each case to be effective as of the immediately following payroll
period of the Bank.

 
 
6.3
A Participant may not elect to change his or her Election Contribution Amount
that is in effect for a Plan Year.  The Committee, at its discretion, may permit
a Participant to change his or her Deferral Election for a subsequent Plan Year,
provided that the subsequent Deferral Election is made on or prior to the
December 31st preceding the calendar year in which such income shall be earned.


 
6.4
Prior Elections.  Any payment elections made by a Participant before January 1,
2005 shall continue in effect until such time as the Participant makes a
subsequent payment election pursuant to Section 6.5 below and such payment
election becomes effective as set forth below.  If no payment election was
previously made, then the current payment election shall be deemed to be a lump
sum cash payment as of the first day of the month following (a) the date of the
Participant’s Separation from Service (as defined in Section 6.7 herein) with
respect to any Participant who is not a “Specified Employee” (as defined in
Treasury Regulation §1.409A-1(i)) as of the date of the Participant’s Separation
from Service, (b) the lapse of six months after the Participant’s Separation
from Service with respect to any Participant who is a Specified Employee as of
the date of the Participant’s Separation from Service, or (c) the Participant’s
death.

 
6.5
Transitional Elections Prior to 2009.  On or before December 31, 2008, if a
Participant wishes to change his payment election as to either the time or form
of payment or both, the Participant may do so by completing a payment election
form approved by the Committee, provided that any such election (1) must be made
at least 12 months before the date on which benefit payments are scheduled to
commence, (2) must be made before the Participant has a Separation from Service
or dies, (3) shall not take effect before the date that is 12 months after the
date the election is made and accepted by the Bank, (4) does not cause a payment
that would otherwise be made in the year of the election to be delayed to a
later year, and (5) does not accelerate into the year in which the election is
made a payment that is otherwise scheduled to be made in a later year.

 
6.6
Subsequent Payment Elections.  A Participant may not change his payment election
on or after January 1, 2009.



6.7
Separation from Service.  A “Separation from Service” shall mean a termination
of the Participant’s services (whether as an employee or as an independent
contractor) to the Bank for any reason other than death.  Whether a Separation
from Service has occurred shall be determined in accordance with the
requirements of Section 409A of the Code based on whether the facts and
circumstances indicate that the Bank and the Participant reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Participant would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period.”



Section 5. Amendments to Sections 8.1, 8.2 and 8.3 of the Plan.  Sections 8.1
through 8.3 of the Plan are hereby amended to read in their entirety as follows:


 
8.1
Payment Events.  Each Participant shall be entitled to payment of deferred
compensation equal to the amount of the balance of such Participant’s Deferred
Comp Plan Account as of the earliest to occur of the following events selected
by a Participant on his Deferral Election form (hereinafter “Payment Event”):

 
(a)  Separation from Service (as defined in Section 6.7 above),
 
(b)  Death, or
 
(c)  A fixed payment date as specified on a Deferral Election form.
 
 
8.2
Form of Payment.  Upon initially electing to participate in the Plan, a
Participant shall also select, on the Deferral Election form, the form in which
deferred compensation is to be paid to him/her following a Payment Event.  A
Participant may elect to receive payment in the following forms of payment: (i)
a lump sum payment or (ii) equal periodic payments  (no more frequently than
monthly) over a period from two (2) to up to one hundred twenty (120)
months.  The election may not be altered by the Participant after he/she
commences participation in the Plan, except as set forth in Section 6.5
above.  If a Participant fails to elect a form of payment, the Participant’s
Deferred Comp Plan Account shall be paid to him/her in a lump sum cash payment.

 
 
8.3
Timing of Payment Event.  Following the occurrence of a Payment Event, the Bank
shall commence payment to the Participant or the Participant’s designated
Beneficiary or legal representative, as the case may be, of the Participant’s
Deferred Comp Plan Account, except as set forth below.  The Deferred Comp Plan
Account balance shall be paid in accordance with Sections 6.4, 6.5 and 8.2
above.  Notwithstanding anything in the Plan to the contrary, if a payment is to
be made on account of a Separation from Service to a Participant who was a
Specified Employee (as defined in Treasury Regulation §1.409A-1(i)) as of the
date of the Separation from Service, then any payment will be made or will
commence on the first day of the month following the lapse of six (6) months
after the date of the Separation from Service.  If payments are to be made in
periodic installments and are delayed as set forth in the preceding sentence,
then (a) the number of periodic installments shall remain the same, and (b) the
installments shall be paid each period, commencing as of the date set forth in
the preceding sentence.  The dollar amount of each periodic installment paid to
a Participant or his or her Beneficiaries shall be determined by multiplying the
value of the Participant’s vested Deferred Comp Plan Account as of the close of
business on the day preceding such payment by a fraction.  The numerator of the
fraction shall in all cases be one, and the denominator of the fraction shall be
the number of periodic installments remaining to be paid to the Participant or
his or her Beneficiaries, including the periodic installment for which the
calculation is being made. For example, if a Participant elected to receive 10
annual installments, the amount of the first annual installment shall be 1/10th
of the Participant’s vested Deferred Comp Plan Account, the second annual
installment shall be 1/9th of the then remaining vested Deferred Comp Plan
Account, and so on.”

 
2

--------------------------------------------------------------------------------


 
Section 6. Amendment to Article 11.0 of the Plan.  Article 11.0 of the Plan is
hereby amended to add a new Section 11.2 at the end thereof to read in its
entirety as follows:


"
11.2
Termination.  Under no circumstances may the Plan permit the acceleration of the
time or form of any payment under the Plan prior to the payment events specified
herein, except as provided in this Section 11.2.  The Bank may, in its
discretion, elect to terminate the Plan in any of the following three
circumstances and accelerate the payment of the entire unpaid balance of the
Participant’s vested benefits as of the date of such payment in accordance with
Section 409A of the Code:



(i)  
the Plan is irrevocably terminated within the 30 days preceding a Change in
Control and (1) all arrangements sponsored by the Bank that would be aggregated
with the Plan under Treasury Regulation §1.409A-1(c)(2) are terminated, and (2)
the Participants and all participants under the other aggregated arrangements
receive all of their benefits under the terminated arrangements within 12 months
of the date the Bank irrevocably takes all necessary action to terminate the
Plan and the other aggregated arrangements;



(ii)  
the Plan is irrevocably terminated at a time that is not proximate to a downturn
in the financial health of the Bank and (1) all arrangements sponsored by the
Bank that would be aggregated with the Plan under Treasury Regulation
1.409A-1(c) if a Participant participated in such arrangements are terminated,
(2) no payments are made within 12 months of the date the Bank takes all
necessary action to irrevocably terminate the arrangements, other than payments
that would be payable under the terms of the arrangements if the termination had
not occurred, (3) all payments are made within 24 months of the date the Bank
takes all necessary action to irrevocably terminate the arrangements, and (4)
the Bank does not adopt a new arrangement that would be aggregated with the Plan
under Treasury Regulation 1.409A-1(c) if a Participant participated in both
arrangements, at any time within three years following the date the Bank takes
all necessary action to irrevocably terminate the Plan; or



 
(iii)
the Plan is terminated within 12 months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by each Participant
under the Plan are included in the Participant’s gross income in the later of
(1) the calendar year in which the termination of the Plan occurs, or (2) the
first calendar year in which the payment is administratively practicable.”



Section 7. No Further Modification.  Except as expressly amended hereby, the
Plan remains unmodified and in full force and effect.


Section 8. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
its conflicts of laws principles.


Section 9. Effectiveness.  The Amendment shall be deemed to be retroactively
effective as of January 1, 2005.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the date and year first written above.



               
KEYSTONE NAZARETH BANK & TRUST COMPANY
               
BY:
       
Name:
       
Title:
 




3

--------------------------------------------------------------------------------
